          Case 1:19-cv-02798-RC Document 18 Filed 12/02/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 JASON LEOPOLD, BUZZFEED INC.,                )
                                              )
              Plaintiffs,                     )
                                              )
 v.                                           )       Case No. 1:19-cv-02798-RC
                                              )
 DEFENSE INTELLIGENCE AGENCY,                 )
                                              )
              Defendant.                      )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s May 26, 2020 Minute Order, the parties hereby submit their joint

status report for this Freedom of Information Act (“FOIA”) action.

       In response to the COVID-19 pandemic, the Court granted Defendant’s unopposed

motion for a temporary stay on March 27. Defendant Defense Intelligence Agency (“DIA”)

provides the following information updating its FOIA operations since the last joint status report:

       On October 30, 2020, despite the FOIA-Lit limitations described in previous joint status

reports, Defendant completed processing the portion of Plaintiffs’ request in this matter seeking

“all records of correspondence between the DIA and the Office of Special Counsel Robert

Mueller mentioning or referring to Michael Flynn,” after locating and reviewing 112 responsive

documents. On that same day, Defendant provided Plaintiffs with a letter regarding that

processing and the documents’ applicable exemptions. Defendant had anticipated producing a

Vaughn index to Plaintiffs regarding those 112 documents by November 30, 2020; however, due

to the unanticipated pardoning of the subject of Plaintiff’s requests by the President of the United

States on November 25, 2020, Defendant needed to re-review the processed 112 documents.

                                                  1
          Case 1:19-cv-02798-RC Document 18 Filed 12/02/20 Page 2 of 3




Those documents are stored, and can only be reviewed, on the classified computer system

located in a Secure Compartmented Information Facility (“SCIF”) within a DIA facility.

Defendant also now needs to revise the Vaughn index to accurately reflect the applicable

exemptions. Therefore, the Agency will now produce the Vaughn index on the 112 documents

by no later than December 4, 2020.

       Defendant will begin processing the 228 records already identified in March 2020, prior

to the COVID-19 pandemic, by no later than January 1, 2021. Defendant expects that it will be

able to provide Plaintiffs with more specific information by the next Joint Status Report

regarding (1) the status of the processing of the remainder of Plaintiffs’ FOIA requests; (2) the

anticipated number of documents responsive to Plaintiffs’ FOIA request; and (3) the anticipated

date(s) for any release of the documents requested by Plaintiffs, subject to applicable

exemptions.

       The Parties are currently discussing issues related to Plaintiffs’ request. The Parties

suggest that they continue their communications and submit another joint status report on or

before January 4, 2021, or earlier if appropriate.

                                             Respectfully submitted,

BY PLAINTIFFS:                               /s/ Matthew V. Topic
                                             Matthew Topic
                                             (E-Mail: foia@loevy.com)
                                             LOEVY & LOEVY
                                             311 N. Aberdeen, Third Floor
                                             Chicago, Illinois 60607
                                             Tel.: (312) 243-5900
                                             Fax: (312) 243-5902
                                             Bar No. IL0037

                                             Josh Loevy
                                             (E-Mail: josh.loevy@buzzfeed.com)
                                             BUZZFEED INC.
                                             111 East 18th Street, 13th Floor


                                                     2
         Case 1:19-cv-02798-RC Document 18 Filed 12/02/20 Page 3 of 3




                                   New York, NY 10003
                                   Tel.: (646) 660-0693
                                   Fax: (212) 431-7461
                                   Bar No. 1008728

BY DEFENDANT:                      JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director

                                   /s/ Lisa A. Olson
                                   LISA A. OLSON
                                   U.S. Department of Justice
                                   Civil Division
                                   Federal Programs Branch
                                   1100 L Street, N.W., Room 12200
                                   Washington, D.C. 20005
                                   Telephone: (202) 514-5633
                                   Telefacsimile: (202) 616-8470
                                   E-mail: lisa.olson@usdoj.gov
Dated: December 2, 2020            Counsel for Defendant




                                      3
